In a proceeding to invalidate petitions designating respondent Langford as a candidate in the Republican Party Primary Election to be held on June 17, 1969 for the Party position of member of the Westchester Republican County Committee from the 12th Election District of the 2d Ward of the City of New Rochelle, the appeal is from an order of the Supreme Court, Westchester County, entered June 10, 1969, which dismissed the petition in the proceeding. Order affirmed, without costs. No opinion. Beldoek, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.